 



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
BY AND AMONG
QUICKSILVER GAS SERVICES LP
QUICKSILVER GAS SERVICES GP LLC
COWTOWN GAS PROCESSING L.P.
COWTOWN PIPELINE L.P.
QUICKSILVER GAS SERVICES HOLDINGS LLC
QUICKSILVER GAS SERVICES OPERATING GP LLC
QUICKSILVER GAS SERVICES OPERATING LLC
AND
THE PRIVATE INVESTORS

 



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS

             
 
  ARTICLE 1        
 
  DEFINITIONS        
 
           
 
  ARTICLE 2        
 
  CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS        
 
           
Section 2.1
  Contribution by Holdings of the Interests to MLP GP     4  
Section 2.2
  Contribution by MLP GP of the Interests to MLP     4  
Section 2.3
  Contribution by Holdings of the OPGP Interests to MLP     5  
Section 2.4
  Contribution by Little Hoss of Limited Partner Interest in each of Pipeline
Partners and Processing Partners to MLP     5  
Section 2.5
  Contribution by LGS Godley of Limited Partner Interest in Pipeline Partners to
MLP     5  
Section 2.6
  Waiver of Private Investors’ Redemption Rights     6  
Section 2.7
  Underwriters’ Cash Contribution     6  
Section 2.8
  Payment of Transaction Costs     6  
Section 2.9
  Contribution by MLP of Limited Partner Interests and OPGP Interests to OLLC  
  6  
Section 2.10
  Redemption of Holdings Initial MLP Interest     6  
 
  ARTICLE 3        
 
  ADDITIONAL TRANSACTIONS        
Section 3.1
  Purchase of Additional Common Units     6  
 
  ARTICLE 4        
 
  FURTHER ASSURANCES        
Section 4.1
  Further Assurances     6  
Section 4.2
  Other Assurances     7  
 
  ARTICLE 5        
 
  EFFECTIVE TIME        
 
           
 
  ARTICLE 6        
 
  MISCELLANEOUS        
Section 6.1
  Order of Completion of Transactions     7  
Section 6.2
  Headings; References; Interpretation     7  
Section 6.3
  Successors and Assigns     8  
Section 6.4
  No Third Party Rights     8  
Section 6.5
  Counterparts     8  
Section 6.6
  Governing Law     8  
Section 6.7
  Severability     8  
Section 6.8
  Amendment or Modification     8  
Section 6.9
  Integration     8  
Section 6.10
  Deed; Bill of Sale; Assignment     9  

i 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
     This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of
August 10, 2007, is entered into by and among QUICKSILVER GAS SERVICES LP, a
Delaware limited partnership (“MLP”), QUICKSILVER GAS SERVICES GP LLC, a
Delaware limited liability company (“MLP GP”), COWTOWN GAS PROCESSING L.P., a
Delaware limited partnership (“Processing”), COWTOWN PIPELINE L.P., a Delaware
limited partnership (“Pipeline”), QUICKSILVER GAS SERVICES HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), QUICKSILVER GAS SERVICES
OPERATING GP LLC, a Delaware limited liability company (“OPGP”), QUICKSILVER GAS
SERVICES OPERATING LLC, a Delaware limited liability company (“OLLC”), LITTLE
HOSS COWTOWN PROCESSING PARTNERS, a Texas general partnership (“Little Hoss
Cowtown Processing”), LITTLE HOSS COWTOWN PIPELINE PARTNERS, a Texas general
partnership (“Little Hoss Cowtown Pipeline”; Little Hoss Cowtown Processing and
Little Hoss Cowtown Pipeline are collectively referred to herein as “Little
Hoss”), and LGS-GODLEY INVESTMENTS, LLC, a Texas limited liability corporation
(“LGS-Godley,” and together with Little Hoss, the “Private Investors”). The
parties to this Agreement are collectively referred to herein as the “Parties.”
Capitalized terms used herein shall have the meanings assigned to such terms in
Section 1.1.
RECITALS
     WHEREAS, MLP GP and Holdings have formed MLP, pursuant to the Delaware
Revised Uniform Limited Partnership Act (the “Delaware LP Act”), for the purpose
of engaging in any business activity that is approved by MLP GP and that
lawfully may be conducted by a limited partnership organized pursuant to the
Delaware LP Act.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, the following actions have been taken prior to the date
hereof:
          1. Processing, Pipeline and the Private Investors currently hold the
interests in Cowtown Gas Processing Partners L.P. (“Processing Partners”) and
Cowtown Pipeline Partners L.P. (“Pipeline Partners”) as set forth on Schedule I
hereto.
          2. Processing and Pipeline formed Holdings, under the Delaware Limited
Liability Company Act (the “Delaware LLC Act”); Processing contributed $500 to
Holdings in exchange for a 50% member interest in Holdings; and Pipeline
contributed $500 to Holdings in exchange for a 50% member interest in Holdings.
          3. Holdings formed OPGP, under the Delaware LLC Act, to which Holdings
contributed $1,000 in exchange for all of the member interests in OPGP.
          4. Holdings formed MLP GP, under the Delaware LLC Act, and contributed
$1,000 to MLP GP in exchange for all of the member interests in MLP GP.
          5. MLP GP and Holdings formed MLP, under the Delaware LP Act; MLP GP
contributed $20.00 to MLP in exchange for a 2% general partner interest in MLP;
and

 



--------------------------------------------------------------------------------



 



Holdings contributed $980.00 to MLP in exchange for a 98% limited partner
interest (the “Holdings Initial MLP Interest”) in MLP.
          6. MLP formed OLLC, under the Delaware LLC Act, and contributed $1,000
to OLLC in exchange for all of the member interests in OLLC.
          7. Pipeline contributed its 1% general partner interest and 92%
limited partner interest in Pipeline Partners to Holdings in exchange for units
representing a 53% member interests in Holdings.
          8. Processing contributed its 1% general partner interest and 94%
limited partner interest in Processing Partners to Holdings in exchange for
units representing a 47% member interests in Holdings.
          9. Holdings contributed its 1% general partner interests in each of
Pipeline Partners and Processing Partners to OPGP in exchange for a continuation
of its member interests in OPGP.
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following matters shall occur:
          1. Holdings will contribute to MLP GP part of its limited partner
interests in each of Pipeline Partners and Processing Partners with an aggregate
value equal to 2% of the equity value of MLP immediately after the Closing (the
“Interests”), as a capital contribution.
          2. MLP GP will convey the Interests to MLP in exchange for (a) 469,944
general partner units representing a continuation of its 2% general partner
interest in MLP and (b) the issuance to MLP GP of all of the incentive
distribution rights (the “IDRs”) of MLP.
          3. Holdings will convey all of its member interests in OPGP and the
rest of its limited partner interests in each of Pipeline Partners and
Processing Partners to MLP in exchange for (a) 11,513,625 Subordinated Units in
MLP and 5,696,752 Common Units in MLP (representing an aggregate 73.2% limited
partner interest) and (b) the right to receive $162.1 million for reimbursement
of certain capital expenditures.
          4. Little Hoss will (a) convey all of its limited partner interests in
each of Pipeline Partners and Processing Partners (as set forth on Schedule I
hereto) to MLP, and (b) assign and transfer to MLP, and waive and relinquish,
all of its rights, claims and interests in and to the Redemption Agreements (as
defined below), in exchange for (x) 684,668 Common Units in MLP (representing a
3.0% interest) and (y) the right to receive $6,449,180 for reimbursement of
certain capital expenditures.
          5. LGS-Godley will (a) convey all of its limited partner interests in
Pipeline Partners (as set forth on Schedule I hereto) to MLP, and (b) assign and
transfer to MLP, and waive and relinquish, all of its rights, claims and
interests in and to the CPP Redemption Agreement (as defined below), in exchange
for (x) 132,205 Common Units in MLP (representing a 0.5% interest) and (y) the
right to receive $1,245,290 for reimbursement of certain capital expenditures

-2-



--------------------------------------------------------------------------------



 



          6. The public, through the Underwriters, will contribute
$105.0 million in cash, less the Underwriters’ discount and structuring fees of
$7.35 million, in exchange for 5,000,000 Common Units in MLP (representing a
21.3% interest).
          7. MLP will (a) pay transaction expenses associated with the
transactions contemplated by this Agreement in the amount of approximately
$3.0 million (exclusive of the Underwriters’ discount), (b) distribute
$112.1 million in cash and a $50.0 million subordinated note payable to Holdings
for reimbursement of certain capital expenditures and (c) distribute
$7.7 million to the Private Investors for reimbursement for certain capital
expenditures.
          8. MLP will convey to OLLC, as a capital contribution, its limited
partner interests in each of Pipeline Partners and Processing Partners and all
of the member interests in OPGP (the “OPGP Interests”).
          9. MLP will redeem from Holdings and retire the Holdings Initial MLP
Interest in exchange for a payment in cash to Holdings of $980.00.
          10. The agreements of limited partnership and the limited liability
company agreements of the aforementioned entities will be amended and restated
to the extent necessary to reflect the matters and transaction mentioned in this
Agreement.
     WHEREAS, within 30 days of the Closing, if the Underwriters exercise their
option to purchase up to an additional 750,000 Common Units (the “Option”), MLP
shall use proceeds of that exercise, net of the applicable Underwriters’
discount, for general partnership purposes;
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
DEFINITIONS
          Section 1.1 The following capitalized terms shall have the meanings
given below.
          (a) “Agreement” means this Contribution, Conveyance and Assumption
Agreement.
          (b) “Common Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (c) “CGPP Redemption Agreement” means the Redemption Agreement, dated
April 3, 2006, by and between Little Hoss Ranch Partners, L.P. and Cowtown Gas
Processing Partners L.P.
          (d) “CPP Redemption Agreement” means the Redemption Agreement, dated
April 3, 2006, by and among Little Hoss Ranch Partners, L.P., LGS-Godley Ranch
Co. and Cowtown Pipeline Partners L.P.

-3-



--------------------------------------------------------------------------------



 



          (e) “Effective Time” shall mean 8:00 a.m. New York, New York time on
the date of the consummation of the Offering.
          (f) “IDRs” means “Incentive Distribution Rights” as such term is
defined in the Partnership Agreement.
          (g) “MLP” has the meaning assigned to such term in the opening
paragraph of this Agreement.
          (h) “Offering” means the initial public offering by MLP of Common
Units.
          (i) “Omnibus Agreement” means that certain Omnibus Agreement of even
date herewith, among MLP, MLP GP and Quicksilver Resources Inc.
          (j) “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Quicksilver Gas Services LP dated as of the
Effective Date.
          (k) “Partnership Group” has the meaning assigned to such term in the
Omnibus Agreement.
          (l) “Redemption Agreements” means, collectively, the CGPP Redemption
Agreement and the CPP Redemption Agreement.
          (m) “Registration Statement” means the registration statement on Form
S-1 (Registration No. 333-140599) filed by MLP relating to the Offering, as
amended.
          (n) “Subordinated Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (o) “Underwriters” means UBS Securities LLC, Goldman, Sachs & Co.,
A.G. Edwards & Sons, Inc., J.P. Morgan Securities Inc. and Fortis Securities
LLC.
          (p) “Underwriting Agreement” means the underwriting agreement dated
August 6, 2007 among MLP, MLP GP, Holdings and Quicksilver Resources Inc. on the
one hand, and the Underwriters on the other hand, relating to the Offering.
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
          Section 2.1 Contribution by Holdings of the Interests to MLP GP.
Holdings hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to MLP GP, its successors and assigns, for its and their own
use forever, all right, title and interest in and to the Interests, as a capital
contribution, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, and MLP GP hereby accepts the Interests as a contribution
to the capital of MLP GP.
          Section 2.2 Contribution by MLP GP of the Interests to MLP. MLP GP
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to MLP,

-4-



--------------------------------------------------------------------------------



 



its successors and assigns, for its and their own use forever, all right, title
and interest in and to the Interests, as a capital contribution, in exchange for
(a) a continuation of its 2% general partner interest in MLP, (b) the issuance
by MLP to MLP GP of the IDRs and (c) other good and valuable consideration, the
sufficiency of which is hereby acknowledged, and MLP hereby accepts the
Interests as a contribution to the capital of MLP.
          Section 2.3 Contribution by Holdings of the OPGP Interests to MLP.
Holdings hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to MLP, its successors and assigns, for its and their own use
forever, all right, title and interest in and to the OPGP Interests and the
remaining limited partner interests in each of Pipeline Partners and Processing
Partners in exchange for (a) the issuance by MLP to Holdings of 11,513,625
Subordinated Units, representing 49.0% interest in MLP, (b) the issuance by MLP
to Holdings of 5,696,752 Common Units, representing a 24.2% interest in MLP,
(c) the right to receive $162.1 million for reimbursement of certain capital
expenditures and (d) other good and valuable consideration, the sufficiency of
which is hereby acknowledged, and MLP hereby accepts the OPGP Interests and the
remaining limited partner interests in each of Pipeline Partners and Processing
Partners as a contribution to the capital of MLP and agrees to be bound by the
terms of the Limited Liability Company Agreement of OPGP as its sole member.
          Section 2.4 Contribution by Little Hoss of Limited Partner Interest in
each of Pipeline Partners and Processing Partners to MLP. Little Hoss hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to MLP, its successors and assigns, for its and their own use forever,
all right, title and interest in and to its limited partner interests in each of
Pipeline Partners and Processing Partners, as set forth on Schedule I hereto, in
exchange for (a) the issuance by MLP to Little Hoss of 684,668 Common Units,
representing a 3.0% interest in MLP, (b) the right to receive $6,449,180 for
reimbursement of certain capital expenditures and (c) other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and MLP hereby
accepts such limited partner interests as a contribution to the capital of MLP,
and, effective as of the completion of the conveyance to MLP of the limited
partner interests in each of Pipeline Partners and Processing Partners and
Sections 2.4 and 2.7 of this Agreement, agrees to be bound by the terms of the
Limited Partnership Agreement of each of Pipeline Partners and Processing
Partners with respect to the limited partner interests in Pipeline Partners and
Processing Partners so conveyed to MLP.
          Section 2.5 Contribution by LGS-Godley of Limited Partner Interest in
Pipeline Partners to MLP. LGS-Godley hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to MLP, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to its limited partner interests in Pipeline Partners, as set forth on
Schedule I hereto, in exchange for (a) the issuance by MLP to LGS-Godley of
132,205 Common Units, representing a 0.5% interest in MLP, (b) the right to
receive $1,245,290 for reimbursement of certain capital expenditures and
(c) other good and valuable consideration, the sufficiency of which is hereby
acknowledged, and MLP hereby accepts such limited partner interests as a
contribution to the capital of MLP, and, effective as of the completion of the
conveyance to MLP of the limited partner interest in Pipeline Partners and
Sections 2.4 and 2.7 of this Agreement, agrees to be bound by the terms of the
Limited Partnership Agreement of Pipeline Partners with respect to the limited
partner interest in Pipeline Partners so conveyed to MLP.

-5-



--------------------------------------------------------------------------------



 



          Section 2.6 Waiver of Private Investors’ Redemption Rights. The
Parties acknowledge that, in partial consideration for the consideration to be
received by the Private Investors pursuant to Sections 2.4 and 2.5 above, each
of the Private Investors assigns and transfers to MLP, and waives and
relinquishes, any and all rights, claims and interests under the Redemption
Agreements.
          Section 2.7 Underwriters’ Cash Contribution. The Parties acknowledge
that the Underwriters have, pursuant to the Underwriting Agreement, made a
capital contribution to MLP of approximately $105.0 million in cash
($97.65 million net to MLP after the underwriting discount and fees of $7.35
million) in exchange for the issuance by MLP to the Underwriters of 5,000,000
Common Units, representing an 21.3% interest in MLP.
          Section 2.8 Payment of Transaction Costs. The Parties acknowledge
(a) the payment by MLP, in connection with the Closing, of transaction expenses
in the amount of approximately $3.0 million (exclusive of the Underwriters’
discount), (b) the distribution of $112.1 million in cash and a $50.0 million
subordinated note payable to Holdings for reimbursement of certain capital
expenditures and (c) the distribution of $7.7 million to the Private Investors
for reimbursement of certain capital expenditures.
          Section 2.9 Contribution by MLP of Limited Partner Interests and OPGP
Interests to OLLC. MLP hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to OLLC, its successors and assigns, for its
and their own use forever, all right, title and interest in and to MLP’s limited
partner interests in each of Pipeline Partners and Processing Partners, and the
OPGP Interests, as a capital contribution.
          Section 2.10 Redemption of Holdings Initial MLP Interest. MLP hereby
agrees to redeem from Holdings and agrees to retire the Holdings Initial MLP
Interest in exchange for a payment in cash to Holdings of $980.00.
ARTICLE 3
ADDITIONAL TRANSACTIONS
          Section 3.1 Purchase of Additional Common Units. If the Option is
exercised in whole or in part, the Underwriters will contribute additional cash
to MLP in exchange for up to an additional 750,000 Common Units on the basis of
the initial public offering price per Common Unit set forth in the Registration
Statement, net of underwriting discounts and fees.
ARTICLE 4
FURTHER ASSURANCES
          Section 4.1 Further Assurances. From time to time after the Effective
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) more fully to assure that the
applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, or (b) more fully

-6-



--------------------------------------------------------------------------------



 




and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.
          Section 4.2 Other Assurances. From time to time after the Effective
Time, and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, the Parties acknowledge that the Parties have used
their good faith efforts to attempt to identify all of the assets being
contributed to MLP or its subsidiaries as required in connection with the
Offering. It is the express intent of the Parties that MLP or its subsidiaries
own all assets necessary to operate the assets that are identified in this
Agreement and in the Registration Statement. To the extent any assets were not
identified but are necessary to the operation of assets that were identified,
then the intent of the Parties is that all such unidentified assets are intended
to be conveyed to the appropriate members of the Partnership Group. To the
extent such assets are identified at a later date, the Parties shall take the
appropriate actions required in order to convey all such assets to the
appropriate members of the Partnership Group. Likewise, to the extent that
assets are identified at a later date that were not intended by the Parties to
be conveyed as reflected in the Registration Statement, the Parties shall take
the appropriate actions required in order to convey all such assets to the
appropriate Party.
ARTICLE 5
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Effective Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 6, without further action by any Party hereto.
ARTICLE 6
MISCELLANEOUS
     Section 6.1 Order of Completion of Transactions. The transactions provided
for in Article 2 and Article 3 of this Agreement shall be completed immediately
following the Effective Time in the following order: first, the transactions
provided for in Article 2 shall be completed in the order set forth therein; and
second, following the completion of the transactions as provided in Article 2,
the transactions, if they occur, provided for in Article 3 shall be completed.
     Section 6.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be

-7-



--------------------------------------------------------------------------------



 



deemed to be references to the Articles and Sections of this Agreement. All
personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.
          Section 6.3 Successors and Assigns. The Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.
          Section 6.4 No Third Party Rights. The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
          Section 6.5 Counterparts. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.
          Section 6.6 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
          Section 6.7 Severability. If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
          Section 6.8 Amendment or Modification. This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
          Section 6.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties hereto after the date of this Agreement.

-8-



--------------------------------------------------------------------------------



 



          Section 6.10 Deed; Bill of Sale; Assignment. To the extent required
and permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature page follows]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties
hereto as of the date first above written.

            QUICKSILVER GAS SERVICES LP
      By:   Quicksilver Gas Services GP LLC, its general partner                
              By:   /s/ Philip Cook          Name:  Philip Cook          
Title:    Senior Vice President—Chief Financial Officer        QUICKSILVER GAS
SERVICES GP LLC
      By:   /s/ Philip Cook        Name:   Philip Cook        Title:   Senior
Vice President—Chief Financial Officer        QUICKSILVER GAS SERVICES HOLDINGS
LLC
      By:   /s/ Philip Cook        Name:   Philip Cook        Title:   Senior
Vice President—Chief Financial Officer        QUICKSILVER GAS SERVICES OPERATING
GP LLC
      By:   /s/ Philip Cook        Name:   Philip Cook        Title:   Senior
Vice President—Chief Financial Officer        QUICKSILVER GAS SERVICES OPERATING
LLC
      By:   /s/ Philip Cook        Name:   Philip Cook        Title:   Senior
Vice President—Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



            COWTOWN GAS PROCESSING L.P.
      By:  Cowtown Pipeline Management, Inc., its general partner      By:   /s/
Philip Cook        Name:   Philip Cook        Title:   Senior Vice
President—Chief Financial Officer        COWTOWN PIPELINE L.P.
      By:   Cowtown Pipeline Management, Inc., its general partner         By:  
/s/ Philip Cook        Name:   Philip Cook        Title:   Senior Vice
President—Chief Financial Officer        LITTLE HOSS COWTOWN PROCESSING PARTNERS
      By:   AEM Ranch, L.L.C., managing partner         By:   /s/ Ardon E.
Moore        Ardon E. Moore        President        LITTLE HOSS COWTOWN PIPELINE
PARTNERS
      By:   AEM Ranch, L.L.C., managing partner         By:   /s/ Ardon E.
Moore        Ardon E. Moore        President        LGS-GODLEY INVESTMENTS, LLC
      By:   /s/ Charles L. Geren        Charles L. Geren        President     

 



--------------------------------------------------------------------------------



 



Schedule I
Cowtown Gas Processing Partners L.P. Ownership

          Partners Name   Partner’s Sharing Percentage *   Units
General Partner:
       
 
       
Cowtown Gas

  1%   N/A
Processing L.P.
       
 
       
Limited Partners:
       
 
       
Cowtown Gas

  94%   475
Processing L.P.
       
 
       
Little Hoss Cowtown

  5%   25
Processing Partners
       

Cowtown Pipeline Partners L.P. Ownership

          Partners Name   Partner’s Sharing Percentage *   Units
General Partner:
       
 
       
Cowtown

  1%   N/A
Pipeline L.P.
       
 
       
Limited Partners:
       
 
       
Cowtown

  92%   465
Pipeline L.P.
       
 
       
Little Hoss Cowtown

  5%   25
Pipeline Partners
       
 
       
LGS-Godley

  2%   10
Investments, LLC
       

 

*   Partner’s Sharing Percentage is determined as follows: (Units owned divided
by total Units outstanding) x 99%

 